Citation Nr: 1009501	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-39 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a psychiatric disorder, to include a mood disorder, 
depression, and post-traumatic stress disorder, from August 
3, 2004, through April 25, 2007, on appeal from an initial 
grant of service connection.

2.  Entitlement to an evaluation in excess of 30 percent for 
a psychiatric disorder, to include a mood disorder, 
depression, and post-traumatic stress disorder, from April 
26, 2007, through October 19, 2007, on appeal from an initial 
grant of service connection.

3.  Entitlement to an evaluation in excess of 50 percent for 
a psychiatric disorder, to include a mood disorder, 
depression, and post-traumatic stress disorder, from October 
20, 2007, on appeal from an initial grant of service 
connection.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.  Entitlement to an initial compensable evaluation for 
multiple scars of the scalp/head.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. S. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, that in pertinent part granted service 
connection for post-traumatic stress disorder (PTSD), granted 
service connection for a bilateral hearing loss disability, 
and granted service connection for multiple scalp scars.  The 
Veteran disagrees with the initial ratings assigned for these 
disabilities.  

Since the initial 10 percent PTSD rating was assigned, the RO 
granted higher PTSD ratings for later portions of the appeal 
period.  The Veteran has continued his appeal for a higher 
initial PTSD rating for the entire appeal period.

In February 2007, the Veteran withdrew an appeal for a higher 
tinnitus rating.  In March 2008, he withdrew an appeal for 
total disability rating based on individual unemployability 
(hereinafter: TDIU).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  The 
issues listed on page 1 have therefore been re-characterized 
to reflect the Veteran's disagreement with the initial 
ratings.  

Chronic headaches and personality changes have been related 
by competent medical evidence to a closed head injury that 
was incurred during active service.  While service connection 
for headaches was previously denied, the recent medical 
evidence raises the issue of service connection for residuals 
of traumatic brain injury/closed head injury.  This is 
referred for appropriate action. 


FINDINGS OF FACT

1.  The service-connected psychiatric disability has been 
manifested throughout the entire appeal period by moderate to 
severe occupational and social impairment due to suicidal 
ideation; by obsessional behavior, near-continuous depression 
affecting ability to function independently, appropriately 
and effectively; impaired impulse control (shown by 
unprovoked irritability with periods of anger and violence; 
difficulty in adapting to stressful circumstances; and, by 
inability to establish and maintain effective relationships.  

2.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the psychiatric 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  

3.  Throughout the appeal period, the bilateral hearing loss 
disability has been no worse than Level II in either ear.  

4.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which a bilateral 
hearing loss disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal.  

5.  A service-connected scalp scar is manifested by one 
characteristic of disfigurement, that of depressed surface 
contour.   

6.  Three service-connected scalp scars are shown to be 
painful, especially when nicked by a comb.  

7.  Loss of part of the skull-bone is shown.  

8.  Neither the service-connected scalp scars nor the loss of 
part of the skull has exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent schedular rating 
for a psychiatric disorder to include mood disorder, 
depression, and PTSD are met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a compensable schedular rating for a 
bilateral hearing loss disability are not met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2009).

3.  The criteria for a 20 percent initial rating for three 
painful scalp scars are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7804 (2009).

4.  The criteria for a separate 10 percent initial rating for 
a depressed scalp scar are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7800 (2009).

5.  The criteria for a separate 10 percent initial rating for 
a loss of part of the skull are met throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5296 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, although adequate notice might not have been 
accomplished prior to the initial rating decision, the Board 
remanded the case in September 2008.  Thereafter, the Veteran 
was provided adequate notice followed by issuance of a 
supplemental statement of the case.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. This notice was provided in 
November 2006 and again in September 2008.   Because the 
notice was provided, VA's duty to notify in this case has 
been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private clinical records.  A hearing was 
provided.  The claimant was afforded several VA medical 
examinations.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).  

In September 2008, the Board remanded the case for 
development.  When the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, all remand orders have been complied 
with.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity, as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
a total rating based on individual unemployability (TDIU) as 
a result of that disability must be considered.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Court has stressed that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  



Psychiatric Ratings

The RO assigned an initial 10 percent rating (under 
Diagnostic Code 9411) for a psychiatric disorder, including 
mood disorder, depression, and PTSD, for that portion of the 
appeal period prior to April 27, 2007.  The RO assigned a 30 
percent rating from April 27 through October 19, 2007, and a 
50 percent rating from October 20, 2007.  The Board will 
determine whether a rating higher than already assigned may 
be granted for any portion of the appeal period.

The service treatment records reflect that the Veteran 
suffered a depressed skull fracture and closed head injury 
when he was assaulted in Germany.  Possible concussion with 
related headaches are noted.  This assault is the stressor 
upon which the diagnosis of PTSD is based.  

A July 2004 private physician letter notes depression 
alternating with uncontrollable anger and rage.  The Veteran 
was treated with depression and anxiety medications.  

The VA medical records dated during the entire appeal period 
reflect multiple psychiatrist hospitalizations and low Global 
Assessment of Functioning (GAF) scores.  VA records also 
reflect that multiple psychotropic medications have been 
prescribed and adjusted numerous times over the appeal 
period.  

An August 2004 VA report notes that the Veteran sought 
immediate treatment because he felt that he was a danger to 
the public.  He was seen by a VA mental health counselor on 
August 30, 2004.  The psychiatry progress note mentions 
temper problems, fighting, and several medications to 
stabilize his mood.  He reported that these medications 
caused drowsiness, which concerned him as a truck driver.  
The clinical worker saw signs of depression, limited insight, 
fair judgment, anger issues, alcohol abuse, and PTSD.  

A December 2004 VA brain injury compensation examination 
report mentions that the Veteran continued to work as a truck 
driver, but had been involved in multiple fights and had 
sought mental health counseling.  A recent trial of trazadone 
resulted in hallucination and further behavioral problems.  
The physician recommended an examination for PTSD.  

A January 2005 VA psychiatrist progress note reflects that 
the Veteran reported bizarre behavior while on trazadone, 
including awakening nude in the back yard and urinating on 
the floor.  Apparently those symptoms ended when trazadone 
was stopped.  The psychiatrist noted limited insight, fair 
judgment, and depressed mood and assigned a GAF score of 55 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter: DSM-IV), a GAF score of 51 to 60 is indicative 
of moderate symptoms (flat affect and circumstantial speech, 
occassional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See 38 C.F.R. § 4.125 (2009)].

In a December 2005 notice of disagreement, the Veteran 
reported that to maintain his commercial driving job he had 
to stop his psychotropic medication, as his license would not 
permit driving under the influence of drugs.  In February 
2006, he reported that he was depressed and that he 
contemplated suicide.  

The Veteran was hospitalized in March 2006 because of 
depression and suicidal ideation.  He arrived in a wheelchair 
escorted by police.  While changing into hospital garb, he 
threw a shoe at a nurse for allegedly rushing him along.  The 
initial psychiatric examination report notes poor judgment 
and thinking.  The examiner assigned a GAF score of 21 
[according to DSM-IV, a score of 21 to 30 is indicative of 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas].  Id

An April 2006 psychiatry progress note reflects that in March 
2006, the Veteran was found with a gun in his mouth.  The 
psychiatrist noted an organic brain injury component of the 
Veteran's symptoms and reported that because of this brain 
injury, psychotropic medications would likely not be of much 
benefit.  The psychiatrist noted that the Veteran, "...is 
volatile and quite prone to aggressivity [sic]."   The 
psychiatrist assigned a GAF score of 60.  

While psychiatric treatment continued, VA re-hospitalized the 
Veteran for four days in April 2007.  The GAF score at 
discharge was only 30.  Insight and judgment were fair.  

A May 2007 VA psychiatric hospital report, authored by a 
medical student, notes yet another admission.  The Veteran 
had poor insight and judgment and reportedly wanted to hurt 
others who had indentified him as an alcoholic.  He had been 
hospitalized because again he had put a gun in his mouth.  
The next day he denied suicidal ideation.  A GAF score of 25 
was assigned.  Medications were adjusted.  

An October 2007 VA PTSD compensation examination report notes 
a history of severe depression, PTSD, and severe suicidal 
ideation.  The psychiatrist noted that the Veteran had been 
prescribed an anti-psychotic medication, zipraisidone, which 
caused drowsiness and fatigue.  The effects of this therapy 
had been "poor" and the Veteran had not been able to comply 
with his medication because it interfered with his commercial 
driving job. 

The October 2007 PTSD examination report is significant in 
that it relates a diagnosed organic mood disorder to the in-
service traumatic brain injury and notes that the symptoms 
attributed to the traumatic brain injury overlapped with PTSD 
and would therefore be discussed with PTSD.  

The October 2007 VA examiner noted assaultiveness [sic] and 
violence.  The examiner then noted that the Veteran had, in 
the past, been suicidal, and that since the last PTSD 
examination, he had regular suicidal ideation with a 
documented history of twice coming close to shooting himself.  

According to the October 2007 VA examiner, the Veteran's 
psychosocial functioning was moderately to severely impaired.  
He was anxious, depressed, and irritable.  He had poor 
impulse control.  The examiner felt that accomplishing the 
activities of daily living would be a problem, but did not 
further discuss this.  The Veteran also had mildly impaired 
recent memory.  

With respect to problems that PTSD would have on employment, 
the October 2007 VA psychiatrist noted it would cause 
inappropriate behavior and poor social interaction.  The 
psychiatrist assigned a GAF score of 55 [according to DSM-IV, 
a GAF score of 51 to 60 is indicative of moderate symptoms 
(flat affect and circumstantial speech, occassional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  38 C.F.R. § 4.125 (2009)].

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge that he had no friends and that he 
associated with only two other people.  

The Veteran was hospitalized by VA in May 2008; however, this 
hospitalization was for multiple polypectomy complicated by 
peritonitis.  

In October 2008, the RO received a letter from the Veteran's 
sister who reported that the Veteran had given up his job and 
home and was living in her basement.  She reported that the 
family was frightened by the Veteran because he roamed the 
yard all night with his guns.  

A March 2009 VA psychiatry progress report notes that the 
Veteran's sleep apnea is treated with a continuous positive 
air pressure (CPAP) breathing machine.  Because of his 
claustrophobia [PTSD-related], he could not sleep with the 
CPAP apparatus and thus, the resulting obstructive sleep 
apnea should be considered a part of his PTSD.  The Axis I 
diagnoses were: "PTSD in the context of obstructive sleep 
apnea;" and, "Mood disorder 2/2 CHI [closed head injury]."  
The Axis II diagnosis was: "Personality change due to past 
CHI."

A May 2009 VA psychiatry progress note reflects further 
medication adjustment and a warning against operating heavy 
equipment until the effect of the medication is known.  

A July 2009 VA PTSD compensation examination report and an 
August 2009 addendum mention previously noted symptoms, but 
erroneously note that there had been no history of 
psychiatric hospitalization.  The reports note that the 
Veteran incurred recent legal problems for violating a 
condition of probation for a Spring 2008 crime.  The Veteran 
had suicidal ideation, obsessions, ruminations, paranoid 
ideation, distressing dreams, and intrusive memories of 
combat [although the combat entry is in error because the 
Veteran did not serve in combat].  A GAF score of 52 was 
assigned.  

Concerning the GAF score of 52, the VA psychologist reported 
that this score indicates moderate-verging on severe-
impairment in social and occupational functioning and/or 
moderate-verging on severe-psychiatric symptoms.  

Turning from the evidence to the rating criteria, the 
psychiatric disability has been rated under Diagnostic Code 
9411.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  Under that formula, a 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or symptoms 
controlled by continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

The service-connected psychiatric disability has been 
manifested throughout the entire appeal period by moderate to 
severe occupational and social impairment with deficiencies 
in work, family relationships, judgment, thinking and mood.  
Various reports specifically mention suicidal ideation; 
obsessional behavior, near-continuous depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (shown by unprovoked 
irritability with periods of anger and violence).  Also shown 
are difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  

Many of the above-listed manifestations are noted during the 
earliest portion of the appeal period wherein the disability 
is rated at only 10 percent.  During this earliest period, 
GAF scores as low as 21 were assigned, but the Veteran 
remained employed.   

The bulk of the disabling symptoms are also noted during the 
middle rating period, that is, from April 26 through October 
19, 2007, wherein the disability has received a 30 percent 
rating.  A psychiatric hospitalization occurred in May 2007 
and the GAF score in May 2007 was only 25.  

During the latest rating period that began on October 20, 
2007, the GAF scores were 55 and 52.  The July 2009 VA 
examiner specifically noted moderate to severe impairment in 
social and occupational functioning.  

Comparing the manifestations to the rating criteria, it 
appears that the 70 percent criteria are more nearly 
approximated.  While some symptoms would also meet the 100 
percent criteria, total occupational and social impairment is 
not shown and the Veteran worked until May 2008.  Thus, the 
criteria of a 100 percent rating are not more nearly 
approximated.  For the entire appeal period, a 70 percent 
rating should be assigned.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim. A 70 percent initial rating will be granted.  

Bilateral Hearing Loss Disability Initial Rating

A service-connected bilateral hearing loss disability has 
been rated noncompensably under Diagnostic Code 6100 
throughout the initial rating period.  

A December 2004 VA brain injury compensation examination 
report reflects "marked impairment" of right ear hearing.  
The Veteran had reported a noticeable right ear hearing loss 
since a traumatic brain injury during active service.  

Upon VA authorized audiological evaluation in December 2004, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
70
55
25
30
35
LEFT
55
50
15
30
35

Average pure tone thresholds were 36.3, right ear, and 32.5, 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 90 percent in the 
left ear.  

Upon VA authorized audiological evaluation in October 2007, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
65
45
20
30
35
LEFT
55
50
15
40
40

Average pure tone thresholds were 32.5, right ear, and 31.3, 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 98 percent in the 
left ear. 

Upon VA authorized audiological evaluation in July 2009, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
20
30
35
LEFT
55
50
15
30
35

Average pure tone thresholds were 33.75, right ear, and 32.5, 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 96 percent in the 
left ear. 

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (2009).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2009).  At 
no time during the appeal period has audiometry demonstrated 
a pure tone threshold of 55 decibels or more in all four 
frequencies in either ear.  Nor has audiometry demonstrated a 
pure tone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz. 

Although the veteran testified before the undersigned 
Veterans Law Judge that he cannot hear conversation, the 
current noncompensable rating appears to be correct.  Both 
ears were Level II, according to the December 2004 VA 
audiometry evaluation.  Since then, both ears have been at 
Level I.  Application of such findings to Table VII results 
in the assignment of a noncompensable evaluation for left and 
for right ear hearing loss.   Thus, assignment of a 
compensable evaluation for left ear hearing loss is not 
warranted.  

Audiometry testing methods used by VA audiometry clinics are 
adapted to evaluate the degree of hearing impairment 
accurately.  Methods are standardized so that the performance 
of each person can be compared to a standard of normal 
hearing and ratings are assigned based on that standard.  The 
audiometry test results do not end the inquiry, however, 
because the Court has issued additional guidance.  

With respect to assigning disability ratings based on 
audiometry results, the Court has held that audiologists must 
describe the effects on occupational functioning and daily 
activities so that VA can determine whether an extraschedular 
rating should be considered.  The Court pointed out, "Unlike 
the rating schedule for hearing loss, § 3.321 (b) [the 
extraschedular provision] does not rely exclusively on 
objective test results to determine if referral is 
warranted."  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In this regard, the evidence reflects difficulty 
hearing conversation.  This does not appear to warrant 
referral for extraschedular consideration and the Veteran has 
not requested such referral.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore not 
necessary.  Hart, supra.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  A compensable initial 
schedular rating for bilateral hearing loss disability must 
be denied.  

Scalp Scars Initial Rating 

The STRs reflect that the Veteran suffered a closed head 
injury during an assault.  Several lacerations about the 
skull were documented.  

A December 2004 VA neurology and scars compensation 
examination report reflects multiple scalp scars and a 1-cm 
soft spot on the parietal region of the skull.

In February 2005, the RO granted service connection for 
"multiple scalp scars" and assigned a single noncompensable 
rating under Diagnostic Code 7800.  

In December 2006, a VA examiner examined the scars and 
described a scar at the anterior scalp and another along the 
temporal region.  Both were similar in size.  They were 6-cm 
in length and 0.1-cm in width and were tender to palpation.  
There was no adherence to underlying tissue, no underlying 
soft tissue damage, no disfigurement of the head, face, or 
neck, and no discoloration.  

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge that the scars still hurt.  He testified 
that they are disfiguring and that combing his hair also hurt 
the scars.  In September 2008, the Board remanded the case 
for a scar examination.  

According to a July 2009 VA scars compensation examination 
report, a left frontal scalp scar measured 4-cm by 0.2-cm.  
It was painless and asymptomatic.  A second scar was high on 
the anterior forehead/scalp.  It measured 7-cm by 0.2 cm.  It 
was painless and asymptomatic.  There was also a scar at the 
vertex of the scalp.  It measured 1-cm by 1-cm.  It was a 
painless, soft, and made a depression, likely due to 
underlying bone missing.  The diagnosis for each was 
"traumatic scar."  

Under Diagnostic Code 7800, where only one characteristic of 
disfigurement of the head is shown, a 10 percent rating is 
warranted.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, a 30 percent rating is 
warranted. 

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted.    

Under the revised version of Diagnostic Code 7800, an 80 
percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(effective August 30, 2002).  

According to Note (1), the eight characteristics of 
disfigurement, for the purposes of evaluation under § 4.118 
are: (1) scar 5 or more inches (13 or more cm.) in length; 
(2) scar at least one-quarter inch (0.6 cm.) wide at widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

In this case, one characteristic of disfigurement is met: 
that of depressed surface contour.  The scar at the vertex of 
the scalp, 1-cm by 1-cm., is clearly noted as making a 
depression.  The criterion for a 10 percent rating under 
Diagnostic Code 7800 are met for this scar.  

Additionally, Diagnostic Code 7800, Note (4) requires a 
separate evaluation for scar pain.

Under Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent evaluation.  Three 
or four scars that are unstable or painful warrant a 20 
percent evaluation.  Five or more scars that are unstable or 
painful warrant a 30 percent evaluation.  Note (2) for that 
code provides that if one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars. Note (3) under 
that provides that scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an evaluation 
under diagnostic code 7804, when applicable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009). 

The STRs mention several skull lacerations, a December 2004 
VA examiner noted multiple scalp scars, and a December 2006 
VA examiner described only two scars.  In July 2009, however, 
a VA examiner described three scalp/head scars.  The December 
2004 examiner did not address scar pain.  The December 2006 
examiner found only two scars and then clearly noted that 
they are tender.  In contrast, the July 2009 examiner found 
three painless scars.  The Veteran has maintained that all 
the scars are painful.  He credibly and competently testified 
before the undersigned Veterans Law Judge that his hair comb 
causes scar pains.  

Resolving any remaining doubt over the varying scar reports 
in favor of the Veteran, the Board concludes that there are 
three identifiable scars on the scalp and that each can be 
tender or painful, especially when nicked by a comb.  
Comparing this to the rating criteria, the criteria for a 20 
percent schedular rating are more nearly approximated under 
Diagnostic Code 7804.  

Finally, it must be again noted that the July 2009 VA 
examination report strongly suggests that there was skull 
fracture with bone loss.  The 1-cm by 1-cm depressed scar was 
noted to likely have "underlying bone missing."  Under 
Diagnostic Code 5296, a separate 10 percent rating is called 
for where the area of bone loss is smaller than the size of a 
25-cent piece (0.716-sq. inches or 4.169-sq. cm).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5296 (2009).  Resolving any 
remaining doubt on this issue, a 10 percent rating for loss 
of part of the skull is granted.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 10 
percent rating for a depressed scar of the scalp under 
Diagnostic Code 7800.  The evidence is at least in relative 
equipoise for a separate 20 percent rating for three tender 
scalp scars.  Finally, the evidence is at least in relative 
equipoise for a separate 10 percent rating for loss of part 
of the skull, area smaller than a 25-cent piece.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. 

This service-connected disability has not exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal.  Thus, the assignment of staged 
ratings is unnecessary.  See Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  


Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Veteran applied for TDIU, and then withdrew 
that claim.  Thus, the Board lacks jurisdiction to address 
this issue further.  


ORDER

A 70 percent initial schedular rating for a psychiatric 
disorder to include a mood disorder, depression, and PTSD is 
granted for the entire appeal period, subject to the laws and 
regulations governing payment of monetary benefits. 

A compensable initial schedular rating for bilateral hearing 
loss disability is denied. 

A 20 percent initial rating for three painful scalp scars is 
granted for the entire appeal period, subject to the laws and 
regulations governing payment of monetary benefits. 

A separate 10 percent initial rating for a depressed scalp 
scar is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

A separate 10 percent initial rating for a loss of part of 
the skull is granted, subject to the laws and regulations 
governing payment of monetary benefits. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


